DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich et al. (US 2012/0290136) in view of Broker et al. (US 2015/0145457).

Regarding claim 1,
Romanowich discloses (Fig. 3):
An actuator (Fig. 3, 100) in a HVAC system (Figs. 1-2, ¶0029), the actuator (fig. 6, 100) comprising: a motor (140); a drive device (110) driven by the motor (140) and coupled to a movable HVAC component (120) for driving the movable HVAC component (120) between multiple positions 

They do not disclose:
in response to determining that the input signal is the AC voltage signal by receiving an AC detection signal from an AC voltage detector, automatically, select a first mode of operation to operate the motor using an AC motor control technique; and 
in response to determining that the input signal is the Dc voltage signal by receiving a DC detection signal from a DC voltage detector, automatically select a second mode of operation to operate the motor using a DC motor control technique.

However, Broker teaches (Fig. 2):
in response to determining that the input signal (Fig. 2, 206, from 216, ¶0027) is the AC voltage signal by receiving an AC detection signal from an AC voltage detector (205), automatically, select a first mode of operation to operate the motor (108) using an AC motor control technique (¶0027-¶0028); and
in response to determining that the input signal is the Dc voltage signal by receiving a DC detection signal from a DC voltage detector (Fig. 2, 206, from 216, ¶0034-¶0035), automatically select a second mode of operation to operate the motor (108) using a DC motor control technique (¶0034-¶0035).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art of to take the HVAC controller from Romanowich that that controls an HVAC system using AC or DC depending on the type of signal received (¶0046, ¶0048) and utilize the controller from Broker that can receive and detect both AC and DC (¶0027-¶0028, ¶0034) in order to drive an HVAC motor.  This would enable the system to drive both AC and DC motor by detecting either type of signal and adjusting the motor control accordingly which would improve reliability and lower costs.



Regarding claim 3,
Romanowich discloses (Figs. 8-11):
wherein the wiring configuration (Figs. 8-11) is a proportional wiring configuration (proportional based on current applied and line, ¶0048).

Regarding claim 4,
Romanowich discloses (Figs. 8-11):
wherein: the clockwise input connection (Figs. 8-11, 3) receives a variable DC voltage signal from a first signal connection coupled to the clockwise input connection (DC signal from line 3 to line 1, ¶0048); and the counterclockwise input connection (2) receives a steady AC or DC voltage signal from a second signal connection coupled to the counterclockwise input connection (AC on lines 1 and 2, ¶0048).

Regarding claim 5,

wherein the DC motor control technique comprises: determining a setpoint position for the drive device proportional to a value of the variable DC voltage signal (¶0037, ¶0048); and operating the motor to drive the drive device to the setpoint position (¶0027, ¶0048).

Regarding claim 6,
Romanowich discloses (Figs. 8-11):
wherein the wiring configuration is an ON/OFF wiring configuration (certain lines get turned off like line 3 in Fig. 8, ¶0048).

Regarding claim 7,
Romanowich discloses (Figs. 8-11):
wherein: the clockwise input connection (Figs. 8-11, 3) receives a first steady AC or DC voltage signal from a first signal connection (to 3) coupled to the clockwise input connection when an ON/OFF switch is in an ON position (Fig. 11, A, B, are open and C is closed for normal operation as shown in the chart) and a zero voltage signal when the ON/OFF switch is in an OFF position (no voltage when switch C on line 3 is open as shown in chart, ¶0048); and the counterclockwise input (2) connection receives a second steady AC or DC voltage signal from a second signal connection coupled to the counterclockwise input connection (input to 2, ¶0048).
Regarding claim 8,
Romanowich discloses (Fig. 11):
wherein the AC motor control technique is an ON/OFF control technique comprising: operating the motor to drive the drive device to a maximum rotational position in a clockwise direction when the ON/OFF switch is in the ON position (Fig. 11, A is closed and B and C are open for max position); and 

Regarding claim 9,
Romanowich discloses (Figs. 8-11):
wherein the wiring configuration is a floating ON/OFF wiring configuration (shown in fig. 10, ¶0048).

Regarding claim 10,
Romanowich discloses (Figs. 8-11):
wherein: the clockwise input connection (Figs. 8-11, 3) receives a first steady AC or DC voltage signal from a first signal connection (to 3) coupled to the clockwise input connection when a switch is in a first position (Fig. 11, A, B, are open and C is closed for normal operation as shown in the chart) and a zero voltage signal when the switch is in a second position (no voltage when switch C on line 3 is open as shown in chart, ¶0048); and the counterclockwise input connection (2) receives a zero voltage signal from a second signal connection coupled to the counterclockwise input connection when the switch is in the first position (Fig. 11, A is closed, B is open, C is open) and a second steady AC or DC voltage signal when the switch is in the second position (Fig. 11, A is open, B is closed, for example, ¶0048).
Regarding claim 11,
Romanowich discloses (Figs. 8-11):
wherein the AC motor control technique is a floating ON/OFF control technique comprising: operating the motor to drive the drive device to a maximum rotational position in a clockwise direction when the switch is in the first position (100% Max in chart in Fig. 11, ¶0048); and operating the motor to 

Regarding claim 12,
Romanowich discloses (Figs. 8-11):
wherein the wiring configuration is a floating incremental wiring configuration (floating because of jumped wires and incremental because of incremental voltage, ¶0037, ¶0048).

Regarding claim 13,
Romanowich discloses (Figs. 8-11):
wherein: the clockwise input connection (fig. 11, 2) receives a first steady AC or DC voltage signal from a first signal connection coupled to the clockwise input connection (2) when a clockwise switch is in an open position (A or B is open and C is closed) and a zero voltage signal when the clockwise switch is in a closed position (shown in chart in Fig. 11); and the counterclockwise input connection receives a second steady AC or DC voltage signal from a second signal connection coupled to the clockwise input connection when a counterclockwise switch is in an open position and a zero voltage signal when the counterclockwise switch is in a closed position (Shown in chart in Fig. 11, ¶0048).

Regarding claim 14,
Romanowich discloses (Figs. 8-11):
wherein the AC motor control signal technique is a floating incremental control technique comprising: operating the motor to drive the drive device to a maximum rotational position in a clockwise direction when the clockwise input switch is in the closed position; operating the motor to drive the drive device to a minimum rotational position in a counterclockwise direction when the 

Regarding claim 15,
Romanowich discloses (Fig. 6):
 A method for controlling a HVAC actuator that includes a motor (Fig. 6, 140) and a drive device driven by the motor (110) and coupled to a movable HVAC component (120, ¶0035),  the method comprising: receiving an input signal at an input connection (104) of the actuator (100), the input connection comprising a clockwise input connection (Figs. 8-11, 3) and a counterclockwise input connection (2) configured to connection to plurality of wiring configurations (figs. 8-11, ¶0048); and determining, by a processing circuit (130) of the actuator (100), whether the input signal is an AC voltage signal or a DC voltage signal (Fig. 13, step 1304, ¶0052);

They do not disclose:
in response to determining that the input signal is the AC voltage signal by receiving an AC detection signal from an AC voltage detector, automatically, select a first mode of operation to operate, by the processing circuit, the motor using an AC motor control technique; and in response to determining that the input signal is the Dc voltage signal by receiving a DC detection signal  from a DC voltage detector, automatically select a second mode of operation to operate, by the processing circuit, the motor using a DC motor control technique.

However Broker teaches (Fig. 2):

in response to determining that the input signal is the Dc voltage signal by receiving a DC detection signal from a DC voltage detector (Fig. 2, 206, from 216, ¶0034-¶0035), automatically select a second mode of operation to operate, by the processing circuit, the motor (108) using a DC motor control technique (¶0034-¶0035).

Regarding claim 15, it would have been obvious to one of ordinary skill in the art of to take the HVAC controller from Romanowich that that controls an HVAC system using AC or DC depending on the type of signal received (¶0046, ¶0048) and utilize the controller from Broker that can receive and detect both AC and DC (¶0027-¶0028, ¶0034) in order to drive an HVAC motor.  This would enable the system to drive both AC and DC motor by detecting either type of signal and adjusting the motor control accordingly which would improve reliability and lower costs.

Regarding claim 17,
Romanowich discloses (Fig. 6):
An actuator (Fig. 3, 100) in a HVAC system (Figs. 1-2, ¶0029), the actuator (fig. 6, 100) comprising: a motor (140); a drive device (110) driven by the motor (140) and coupled to a movable HVAC component (120) for driving the movable HVAC component (120) between multiple positions (¶0035); an input connection (104) configured to connect to a plurality of wiring configurations (figs. 8-11) to receive an input signal, the input signal configured to control at least one of a rotational position of the drive device and a direction of rotation of the drive device (¶0037); and a processing circuit (Fig. 

They do not disclose:
in response to determining that the input signal is the AC voltage signal by receiving an AC detection signal from an AC voltage detector, automatically, selecting a first mode of operation to operate the motor using an AC motor control technique; and 
in response to determining that the input signal  is the Dc voltage signal by receiving a DC detection signal  from a DC voltage detector, automatically select a second mode of operation to operate the motor using a DC motor control technique.

However Broker teaches (Fig. 1):
in response to determining that the input signal (Fig. 2, 206, from 216, ¶0027) is the AC voltage signal by receiving an AC detection signal from an AC voltage detector (205), automatically selecting a first mode of operation to operate, by the processing circuit (205), the motor (108) using an AC motor control technique (¶0027-¶0028); and
in response to determining that the input signal is the Dc voltage signal by receiving a DC detection signal from a DC voltage detector (Fig. 2, 206, from 216, ¶0034-¶0035), automatically select a second mode of operation to operate, by the processing circuit, the motor (108) using a DC motor control technique (¶0034-¶0035).

Regarding claim 17, it would have been obvious to one of ordinary skill in the art of to take the HVAC controller from Romanowich that that controls an HVAC system using AC or DC depending on the type of signal received (¶0046, ¶0048) and utilize the controller from Broker that can receive and detect 

Regarding claim 18,
Romanowich discloses:
wherein the plurality of wiring configurations comprises a proportional wiring configuration, an ON/OFF wiring configuration, a floating ON/OFF wiring configuration, and a floating incremental wiring configuration (floating because of jumped wires and proportional because of proportional voltage, ¶0037, ¶0048).

Regarding claim 20,
Romanowich discloses (Fig. 6):
wherein the input connection (Fig. 6, 104)  comprises a clockwise input connection (figs. 8-11, 3) and a counterclockwise input connection (2, ¶0048).

Claims 2, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich et al. (US 2012/0290136) and Broker et al. (US 2015/0145457) as applied to claims 1, 16, and 19 above, and further in view of Calvin et al. (US 2015/0309497).

Regarding claim 2,
Romanowich discloses the above elements from claim 1.
They do not disclose:


However, Broker teaches (fig. 2):
wherein the controller (Fig. 2, 220) is configured to: operate the motor (108) using the AC motor control technique (¶0027-¶0028)
and operate the motor (fig. 2, 108) using the DC motor control technique (¶0034-¶0035)

Calvin teaches (fig. 4):
wherein the processing circuit (Fig. 4, 400) comprises: a controller (404) ; the AC voltage detector (410) configured to provide the AC detection signal (output from 410, ¶0039) to the controller (404) in response to determining that the input signal is the AC voltage signal (¶0039); and the DC voltage detector (same item, 410) configured to provide the DC detection signal (output from 410) to the controller (404) in response to determining that the input signal is the DC voltage signal (¶0039);
in response to receiving the AC detection signal  (output from 410 to 404, ¶0039)  from the AC voltage detector (410) ;

Regarding claim 2, it would have been obvious to one of ordinary skill in the art of to take the HVAC controller from Romanowich that that controls an HVAC system using AC or DC depending on the 
It would have been further obvious to include the voltage detection circuit from Calvin which can detect Ac or DC voltage and operate accordingly and utilize this operation (¶0039) to control a motor using a motor controller that detects AC or DC voltage as taught by Broker (¶0046-¶0048).  This would enable one device which can use both AC and Dc as an input and thus reduce the amount of devices to lower costs.

Regarding claim 16,
Romanowich discloses the above elements from claim 15.
They do not disclose:
further comprising: providing an AC detection signal from an AC voltage detector to a controller in response to determining that the input signal is the AC voltage signal, wherein operating the motor using the AC motor control technique occurs in response to the controller receiving the AC detection signal from the AC voltage detector; and providing a DC detection signal from a DC voltage detector to the controller in response to determining that the input signal is the DC voltage signal, wherein operating the motor using the DC motor control technique occurs in response to the controller receiving the DC detection signal from the DC voltage detector.

However, Broker teaches (fig. 2):
wherein operating the motor (Fig. 2, 108) using the AC motor control technique (from 220, ¶0027-¶0028)


Calvin teaches (fig. 4):
further comprising: providing an AC detection signal (output from 410, ¶0039) from an AC voltage detector (410) to a controller (404) in response to determining that the input signal is the AC voltage signal (¶0039),
occurs in response to the controller  (404) receiving the AC detection signal (output from 410 to 404, ¶0039)  from the AC voltage detector (410); and providing a DC detection signal output from 410 to 404, ¶0039) from a DC voltage detector (also 410) to the controller (404) in response to determining that the input signal is the DC voltage signal (¶0039),
occurs in response to the controller (404) receiving the DC detection signal (410 to 404) from the DC voltage detector (also 410, ¶0039).

Regarding claim 16, it would have been obvious to one of ordinary skill in the art of to take the HVAC controller from Romanowich that that controls an HVAC system using AC or DC depending on the type of signal received (¶0046, ¶0048) and utilize the controller from Broker that can receive and detect both AC and DC (¶0027-¶0028, ¶0034) in order to drive an HVAC motor.  This would enable the system to drive both AC and DC motor by detecting either type of signal and adjusting the motor control accordingly which would improve reliability and lower costs.
It would have been further obvious to include the voltage detection circuit from Calvin which can detect Ac or DC voltage and operate accordingly and utilize this operation (¶0039) to control a motor using a motor controller that detects AC or DC voltage as taught by Broker (¶0046-¶0048).  This would enable one device which can use both AC and Dc as an input and thus reduce the amount of devices to lower costs.

Romanowich discloses the above elements from claim 17.
They do not disclose:
wherein the processing circuit comprises: a controller; an AC voltage detector configured to provide an AC detection signal to the controller in response to determining that the input signal is the AC voltage signal; and a DC voltage detector configured to provide a DC detection signal to the controller in response to determining that the input signal is the DC voltage signal; wherein the controller is configured to: operate the motor using the AC motor control technique in response to receiving the AC detection signal from the AC voltage detector; and operate the motor using the DC motor control technique in response to receiving the DC detection signal from the DC voltage detector.

However, Broker teaches (fig. 2):
wherein the controller (Fig. 2, 220) is configured to: operate the motor (108) using the AC motor control technique (¶0027-¶0028)
and operate the motor (fig. 2, 108) using the DC motor control technique (¶0034-¶0035)

Calvin teaches (fig. 4):
wherein the processing circuit (Fig. 4, 400) comprises: a controller (404) ; the AC voltage detector (410) configured to provide the AC detection signal (output from 410, ¶0039) to the controller (404) in response to determining that the input signal is the AC voltage signal (¶0039); and the DC voltage detector (same item, 410) configured to provide the DC detection signal (output from 410) to the controller (404) in response to determining that the input signal is the DC voltage signal (¶0039);
in response to receiving the AC detection signal  (output from 410 to 404, ¶0039)  from the AC voltage detector (410) ;

Regarding claim 19, it would have been obvious to one of ordinary skill in the art of to take the HVAC controller from Romanowich that that controls an HVAC system using AC or DC depending on the type of signal received (¶0046, ¶0048) and utilize the controller from Broker that can receive and detect both AC and DC (¶0027-¶0028, ¶0034) in order to drive an HVAC motor.  This would enable the system to drive both AC and DC motor by detecting either type of signal and adjusting the motor control accordingly which would improve reliability and lower costs.
It would have been further obvious to include the voltage detection circuit from Calvin which can detect Ac or DC voltage and operate accordingly and utilize this operation (¶0039) to control a motor using a motor controller that detects AC or DC voltage as taught by Broker (¶0046-¶0048).  This would enable one device which can use both AC and Dc as an input and thus reduce the amount of devices to lower costs.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-20, Applicant argues that Chen does not teach an AC or a Dc voltage detector that wherein the mode of operation to operate a motor is automatically selected in response to determining that whether the input signal is Ac or DC.  
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846